This court finds there is error in the judgment of the circuit court in this case as appears in the record. It is therefore ordered and adjudged that the judgment of the circuit court be and the same is hereby reversed. And proceeding to render such judgment as the circuit court should have rendered upon said record, this court puts the following construction upon said will and codicil taken together, that is to say: That at the date of the death of said Philip Hunt, May 2, 1882, the amount of said notes at that date should be ascertained and then fifty dollars should be deducted from such amount in behalf of James R. Hunt, and also fifty dollars in behalf of said Jesse W. Hunt, and that after said two sums of fifty dollars each be so deducted, the balance then left of said notes bear interest up to the first day of April, 1889, the elate of the death of said Eleanor Hunt, widow of said Philip Hunt.
It is therefore ordered, adjudged and decreed, that said administrator make said deductions of *630fifty dollars each in behalf of James R. and Jesse W. Hunt, and then charge interest on said notes up to the first day of April, 1889, and then proceed and make distribution of said estate as provided in said will and codicil.
It is further ordered that said administrator out of the assets of said estate pay all costs of this case in this court, and in the courts below, and this case is remanded to'the circuit court.